Citation Nr: 1316397	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability evaluation for chloracne, to include residuals, prior to July 14, 2012, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.  An additional rating decision, dated in August 2012, assigned a partial grant of the benefit sought; however, the effective date of award was set to July 14, 2012, which is after the claim for an increase was received.  A "staged rating" is thus in effect.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is currently in receipt of a 10 percent evaluation for service-connected chloracne (to include residuals).  The effective date of award for this rating in July 14, 2012, and thus, as this date is after the date of the claim for an increase, there are two periods under appellate review, and the Board must consider whether a compensable rating is warranted prior to July 14, 2012, and if a rating in excess of 10 percent is warranted thereafter.  

The Veteran's spouse submitted a letter on behalf of her husband following the last examination of record.  In it, a belief was expressed that the report of the July 2012 VA examination (the most recent, and the basis on which a 10 percent evaluation was granted) was inadequate.  Indeed, the Veteran's spouse stated that there had been a surgical intervention on the Veteran's face at a private medical facility in Florida, and that the VA examiner was either incorrect in not noting the scarring or, alternatively, that scarring had occurred subsequent to the last evaluation.  The Board is unclear as to what is specifically alleged regarding the timing of the Veteran's alleged scarring; however, at the very least, this is lay evidence that potentially indicates a worsening of condition (e.g. potential disfigurement), and hence, would potentially allow for a higher rating.  

It does not appear as if there are any private dermatology records associated with the claims file.  The Veteran has been provided the opportunity to supply the names and addresses of caregivers who have treated his skin disability, and has not, as of yet, provided any specific information regarding the Florida dermatology visit.  As, however, the Veteran has made clear that there was additional treatment, and that such treatment may have occurred subsequent to the last VA examination, the Board will provide the Veteran another opportunity to identify these records, and should information be received, the RO should obtain copies of that treatment.  

Additionally, the Board notes that in cases where an increase of rating is sought, it is first and foremost a priority to ensure that the most complete record of the disability picture is available.  In this case, the last VA examination is quite recent; however, evidence received subsequent to that report, while not perfectly clear as to the temporal occurrence, has alleged that the condition is more severe than what was noted in the VA examination report.  In the interest of taking the evidence submitted by the Veteran's wife in a context most favorable to his claim, the Board must consider the submission as an allegation of worsening (i.e. that surgical scarring, to some degree, is now present on the face).  Thus, in light of the duty to ensure a complete and current record of the service-connected disability picture, the Board will remand the claim so that a new, comprehensive VA examination addressing severity can be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991). 

Accordingly, the case is REMANDED for the following action:

1.   Obtain any VA treatment records pertaining to the Veteran's skin condition dating from April 2007 to the present from the VAMC in Phoenix.  


2.   Ask the Veteran to identify the name, address, and approximate dates of treatment at the private dermatologist in Florida where he allegedly had surgical treatment.  Should the Veteran identify such treatment, after receiving the proper waivers, efforts should be made to obtain copies of this treatment and to associate them with the claims file.  Additionally, the Veteran is reminded of his ability to submit any evidence in his possession which might support his claim.  

3.  Schedule the Veteran for a VA dermatology examination for the purposes of determining the severity of service-connected chloracne, to include residual scarring.  The examiner should specifically reference any surgical treatment afforded in connection with the service-connected disability, and should opine as to if any scarring is present.  A rationale should accompany any conclusion reached in the narrative portion of the report, and any tests deemed necessary should be conducted.  

4.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the benefit not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


